DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 01/22/2021 has been entered. Claims 1-12, 14, 16-18 and 20-23 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/22/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atta (US. Patent No.: 2839735).
Regarding claim 22, Atta teaches a frame comprising a plurality of members arranged crosswise to one another to define a multi-dimensional geometric structure. (Fig.1, 10, Col.2, lines 24-30)
Further regarding claim 22, Atta teaches a plurality of sensor mounts disposed on the plurality of members of the frame, wherein the plurality of sensor mounts is configured to mount a plurality of seismic sensors directly to the frame. (Fig.1, 10, 20-27, 30-37, Col.2, lines 24-30)
Regarding claim 23, Atta teaches a method that comprises at least one of: the plurality of seismic sensors (20-27), a buoyancy control configured to control a buoyancy of at least the frame, an inertial motion sensor configured to generate frame orientation data of the frame, or a combination thereof. (Fig.1, 20-27, Col.2, lines 24-30)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ridsdill (Document Id: WO 2014161044 A1), in view of Charkse (US Patent No: 3794965) and Atta (US. Patent No.: 2839735)

Regarding claim 1, Ridsdill teaches a frame that comprises a axis and members (Page 7, lines 20-27) a data interface operatively coupled to the frame, (Fig.13, page 26, lines 9-12)   and at least one inertial motion sensor operatively coupled to the frame that generates frame orientation data, wherein the hydrophones, the buoyancy engine and the at least one inertial motion sensor are operatively coupled to the data interface. (Page 20, lines 4-6)

Further regarding claim 1, Ridsdill doesn’t teach hydrophones directly mounted to the frame that comprises a central longitudinal axis and members and buoyancy engine operatively coupled to the frame wherein the buoyancy engine comprises at least one mechanism that controls buoyancy of at least the frame, the hydrophones and the buoyancy engine. 

Further regarding claim 1, Atta in the same field of endeavor teaches hydrophones directly mounted to the frame that comprises a central longitudinal axis and members and a central longitudinal axis and members that define orthogonal planes that intersect along the central longitudinal axis. (Col.2, lines 24-30, Fig.1, 20-27, 10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ridsdill to incorporate hydrophones directly mounted to the frame that comprises a central longitudinal axis and members and a central longitudinal axis and members that define orthogonal planes that intersect along the central longitudinal axis as taught by Atta in order to form a frame that supports the structure and hydrophones. 

Charkse in the same field of endeavor teaches a buoyancy engine operatively coupled to the frame wherein the buoyancy engine comprises at least one mechanism that controls buoyancy of at least the frame, the hydrophones and the buoyancy engine. 


Regarding claim 2, Ridsdill teaches marine seismic acquisition system comprising a tow cable connector. (Page 6, lines 21-23)

Regarding claim 3, Ridsdill teaches marine seismic acquisition system comprising wherein the tow cable connector is operatively coupled to the data interface. (Fig.3, Fig.13, page 24, lines 10-17)


Regarding claim 4, Ridsdill teaches marine seismic acquisition system comprising at least one accelerometer. (Page 20, lines 7-9)

Regarding claim 5, Ridsdill teaches marine seismic acquisition system comprising pressure gradient sensors. (Page 20, lines 4-6)

Regarding claim 6, Ridsdill teaches marine seismic acquisition system wherein at least some of the pressure gradient sensors and at least some of the hydrophones are collocated with respect to the frame. (Fig.2, page 20, lines 4-11)

Regarding claim 9, Ridsdill teaches marine seismic acquisition system wherein the buoyancy engine controls depth of the hydrophones with respect to a water/air interface. (Page 20, lines 21-25)


Regarding claim 10, Ridsdill does not teach at least one mechanism that controls buoyancy comprises a fluid chamber. Charkse in the same field of endeavor teaches marine seismic acquisition system wherein the at least one mechanism that controls buoyancy comprises a fluid chamber. (Abstract, lines 3-8) It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill to incorporate at least one mechanism that controls buoyancy comprises a fluid chamber as taught by Charkse in order to have a means for expelling water as necessary. (Abstract, lines 3-8)

Regarding claim 11, Ridsdill does not teach wherein the buoyancy engine comprises a sealed housing and wherein the at least one inertial motion sensor is disposed within the sealed housing. Charkse in the same field of endeavor teaches marine seismic acquisition system wherein the buoyancy engine comprises a sealed housing (Fig.1, (20), Col.4, lines 63-65) and wherein the at least one inertial motion sensor is disposed within the sealed housing. (Col.9, lines 7-13) It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill to incorporate wherein the buoyancy engine comprises a sealed housing  and wherein the at least one inertial motion sensor is disposed within the sealed housing as taught by Charkse in order to prevent fluid leakage. (Col.4, lines 63-65)


Regarding claim 12, Ridsdill teaches an underwater beacon operatively coupled to the frame. (Fig. 5, (46), page 20, lines 13-14) Ridsdill doesn’t teach location circuitry, Charkse in the same field of endeavor does teach location circuitry. (Figs.10-13). It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill to incorporate location circuitry as taught by Charkse in order to adequately power the buoyancy controller unit. (Col.10, lines 3-5)


Regarding claim 17, Ridsdill teaches the hydrophones are mounted to the members. (Fig.2, (50), page 20, lines 21-23)

Regarding claim 21, Ridsdill teaches controlling a marine seismic acquisition system. (Abstract) and Ridsdill teaches acquiring seismic data from a plurality of hydrophones. (Page.24, lines 5-7, Page.20, lines 7-9) Ridsdill further teaches generating frame orientation data via at least one inertial motion sensor operatively coupled to the frame, wherein the plurality of hydrophones, and the at least one inertial motion sensor are operatively coupled to a data interface. (Page.26, lines 9-12, Page.20, lines 4-6, Page.23, line 27 – Page.24, line 7, Fig.13) Ridsdill does not explicitly teach hydrophones directly mounted to a frame, wherein the frame comprises a central longitudinal axis and members that define orthogonal planes that intersect along the central longitudinal axis and control buoyancy via a buoyancy engine operatively coupled to the frame, wherein the buoyancy engine is configured to control the buoyancy of at least the frame, the plurality of hydrophones, and the buoyancy engine

Further regarding claim 21, Atta in the same field of endeavor teaches hydrophones directly mounted to a frame, wherein the frame comprises a central longitudinal axis and 

Further regarding claim 21, Charkse in the same field of endeavor teaches a method to control buoyancy via a buoyancy engine operatively coupled to the frame, wherein the buoyancy engine is configured to control the buoyancy of at least the frame, the plurality of hydrophones, and the buoyancy engine. (Col.1, lines 64-68 and 10-12, Col.2, lines 21-31, Fig.1) It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill and Atta to incorporate a buoyancy engine operatively coupled to the frame wherein the buoyancy engine comprises at least one mechanism that controls buoyancy of at least the frame, the hydrophones and the buoyancy engine as taught by Charkse in order to largely eliminate the difficulties associated with external depth controllers and other equipment. (Col.1, lines 64-68)  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ridsdill, in view of Charkse and Atta as applied to claim 1 above, and further in view of Friedly (Pub No.: US 2015/0160356 A1)

Regarding claim 7, Ridsdill and Charkse teach the invention as mentioned above in claim 1, but Ridsdill and Charkse both do not teach a collocated pressure gradient 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ridsdill, in view of Charkse and Atta as applied to claim 1 above, and further in view of Young (US Patent No: 4,870,625)

Regarding claim 8, Ridsdill and Charkse teach the invention as mentioned above in claim 1. Ridsdill teaches collocated pressure gradient sensor and a collocated hydrophone (Fig.2, page 20, lines 4-11) but Ridsdill and Charkse both do not teach separate housings that have a separation distance of approximately 15 cm or less. Young does teach separate housings. (Col.3, lines 3-6) It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill to incorporate separate housings as taught by Young in order to couple sensors. (Col.3, lines 6-7)  The applicant teaches that the separate housings have a separation distance of approximately 15 cm or less, Young teaches that the separate housings are physically positioned (Col.3, lines 30-31) and the housings are spaced separate from each other (Fig.2, 64,56,58,60,62 and 64, Col.5, lines 45-47). Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or an optimum value of a result effective variable involves only routine skill in the art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Ridsdill, in view of Charkse and Atta as applied to claim 1 above, and further in view of Welker (Document Id: WO 2011106237 A2). 

Regarding claim 14, Ridsdill teaches a cable operatively coupled to the frame. (Page 1, lines 21-24) Ridsdill does not explicitly teach a wave glider operatively coupled to the cable. Welker in the same field of endeavor does teach a wave glider operatively coupled to the cable. (Paragraph 3, lines 9-13) ). It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill, Charkse and Atta to incorporate a wave glider operatively coupled to the cable as taught by Welker in order to harvest energy from their environments. (Paragraph 3, lines 11-13)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ridsdill, in view of Charkse and Atta as applied to claim 1 above, and further in view of Brackett (Document Id: US 0981367 A)

Regarding claim 16, Ridsdill and Charkse teach the invention as mentioned above in claim 1, but Ridsdill and Charkse both do not teach that the frame comprises orthogonal planar sub-frames. Brackett, in the same field of endeavor does teach that the frame comprises orthogonal planar sub-frames. (Claim 9). It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill and Charkse to incorporate that the frame comprises orthogonal planar sub-frames as taught by Brackett in order to obtain support to the frame. (Claim 9)

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ridsdill, in view of Charkse  and Atta as applied to claim 1 above, and further in view of Parkes (Document Id: US 20140269182 A1).

Regarding claim 18, Ridsdill and Charkse teach the invention as mentioned above in claim 1, but Ridsdill and Charkse both do not teach a Cartesian coordinate system having x, y and z axes, the frame comprises a portion that extends in a x,y-plane and a portion that extends in a y,z-plane. Parkes in the same field of endeavor teaches a Cartesian coordinate system having x, y and z axes, the frame comprises a portion that extends in a x,y-plane and a portion that extends in a y,z-plane. (Paragraph 18, lines 1-14) Parkes also teaches the central longitudinal axis is along the x axis of the Cartesian coordinate system. (Paragraph 18, lines 6-8)  It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill and Charkse to incorporate a Cartesian coordinate system having x, y and z axes, the frame comprises a portion that extends in a x, y-plane and a portion that extends in a y, z-plane and the central longitudinal axis is along the x axis of the Cartesian coordinate system as taught by Parkes in order to specify orientations and coordinates locations within a body of water. (Paragraph 18, lines 4-5)

Regarding claim 20, Ridsdill and Charkse teach the invention as mentioned above in claim 1, but Ridsdill and Charkse both do not teach the members comprise at least one curved member. Parkes in the same field of endeavor teaches the members comprise at least one curved member. (Paragraph 42, lines 5-6) ) It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Ridsdill and Charkse to incorporate the members comprise at least one curved member as taught by Parkes in order to be suitable for a non-linear path. (Paragraph 25, lines 15-16)
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicants argument, a prior art reference that “teaches away” from the claimed invention is a significant factor to be considered in determining obviousness; however, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to a marine seismic acquisition system. A prior art reference (Ridsdill) disclosed a method and a system of marine seismic surveying).

Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645